GREENBAUM, J.
The particulars desired as to the alleged waiver of the clause in the lease requiring written notice of leakage would be tantamount to an amplification of the allegations of the complaint bearing upon a change in the terms of the original letting. No facts are pleaded, nor are any disclosed in the answering affidavit upon this motion, from which it may be said that the *378defendant is fairly apprised of the precise nature of the plaintiff’s .claim in respect of waiver. Plaintiff should be required to furnish particulars as to the nature of the acts which constitute the alleged .waiver, the times when such acts were done, and by whom done. It also seems to me that the plaintiff should be required to furnish particulars of the reasonable value'of the property which he claims was destroyed.
The order will be modified to the extent indicated, and, as thus modified, affirmed, without costs. All concur.